DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Claim 38 is amended.
Claims 85-89 are canceled.
Claims 1-37 and 53-81 are withdrawn.
Claims 38-40, 43, 44, 46-52, 82 and 83 are examined on the merits.
Response to Arguments
Applicant's arguments filed 04/29/2021 have been fully considered but they are not persuasive:
With respect to claim 38, Applicant’s arguments are substantially addressed to the amendment made to the claim representing a limitation of pinched portion presented on the paddle layer.

With respect to claim 88, Applicant’s arguments are moot in view of cancelation of the claim.
With respect to claims 82-84, Applicant’s arguments are substantially identical to arguments discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 38-52 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (US 2014/0163532) in view of Freedman et al. (US 8,974,428), and further in view of Hartwell (US 9,956,121) and Blott et al. (US 2012/0259297).
Regarding claims 38 and 39, Cornet discloses a dressing/drainage system tor treating a tissue site (Figure SA, Abstract, 0006, 0074) comprising:
an elongate manifold 502 (page 7, [0066], line 2; figs. 5A and 5B) with openings 588 (page 7, [0071], line 3; figs. 5A and 5B) and adapted to distribute fluid for drainage (page 7, [0066]), the elongate manifold comprising an insertion end 590 (page 7, [0071], line 10; figs. 5A and 5B), a connection end of drainage tube 106 (fig. 4A), and a length between the insertion end and the connection end, the insertion end adapted for insertion at the tissue site; 
a paddle 552 (figs. 5A and 5B) positioned in fluid communication with the elongate manifold 502 (figs. 5A and 5B) proximate to the insertion end, the paddle comprising a paddle layer 562 (page 7, [0066]; figs. 5A and 5B) extending outward from the elongate manifold and normal relative to the length of the elongate manifold; and 
a tail 138 (figs. 5A and 5B) proximate to the connection end of the elongate manifold, the tail adapted to be positioned proximate to an external opening at the tissue site; 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	Freedman teaches a wound therapy system (Abstract, line 1), wherein the manifold comprises a foam (col. 7, lines 62-63) and the paddle surface is defined by the paddle film layer 113, 117 (col. 10, lines 2-6; fig. 1C) and a plurality of surface protrusions 133 (col. 14, line 27; fig. 1C) carried by the paddle film layer, wherein the film layer is liquid impermeable (col. 45, line 51), as required by claim 39.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the manifold of Cornet of the foam and 
Cornet in view of Freedman do not expressly disclose the manifold comprising pinched portions.
Hartwell discloses a wound dressing, i.e. manifold (Abstract, line 1), wherein manifold layer is formed by pinching process (col. 10, line 35), i.e. comprising pinched portions.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the manifold layer of Cornet/ Freedman by the pinching process, as taught by Hartwell in order to simplify the production process by employing a fastening technics of the type conventionally known in the art. 
Cornet in view of Freedman, and further in view of Hartwell do not expressly disclose the dressing, wherein at least one of the surface protrusions comprises a fold.
Blott teaches a wound treatment apparatus (Abstract, lines 1-2), wherein the scaffold comprises protrusions in a form of folds (page 3, [0063]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the scaffold of Cornet/ Freedman/ Hartwell in the form of folds, as taught by Blott in order to create a three-dimensional form, as motivated by Blott (page 3, [0063], lines 5-6). 
 

Regarding claim 40, Cornet discloses the invention discussed above, wherein the manifold layer comprises a plurality of manifold fenestrations/holes 588 disposed through the manifold layer (page 7, [0071]), and the manifold holes 588 are in fluid communication with the elongate manifold 502 (0072, Figure 5A), but does not expressly disclose the dressing, wherein the manifold layer is a film.
Freedman teaches a wound therapy system (Abstract, line 1), wherein the manifold (paddle) is made in the form of film layer (fig. 1C).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the paddle of Cornet in the form of film layer, as taught by Freedman in order to suction exudate from the wound, as motivated by Freedman (col. 47, lines 38-39).
Regarding claim 43, Cornet discloses the dressing, wherein the paddle comprises a plurality of paddle fenestrations/holes 568 (figs. 5A and 5B) disposed through the paddle.
Regarding claim 44, Cornet discloses the dressing, wherein the paddle surface and the plurality surface protrusions 572 (figs. 5A and 5B) in fluid communication with the elongate manifold. 
Regarding claim 46, Cornet discloses the dressing, wherein the paddle layer carries the plurality of surface protrusions wherein the paddle film layer carries the plurality of surface protrusions 572 (figs. 5A and 5B).
Regarding claim 47, Cornet discloses a fluid instillation pathway/inner lumen 566 positioned along the length of the elongate manifold 502 and in 
Regarding claim 48, Cornet discloses the dressing comprising a barrier/end 560 (page 7, [0066]; figs. 5A and 5B) positioned between the elongate manifold and the fluid instillation pathway.
Regarding claim 49, Cornet discloses the dressing comprising the innerlumen 566 (figs. 5A and 5B) defined between the end 560 and a lumen layer 558 (figs. 5A and 5B) but does not expressly disclose that this layer is film.
Freedman teaches a wound therapy system (Abstract, line 1), wherein the layer is a film (Abstract, line 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the layer of Cornet to be a flat film, as taught by Freedman in order to suction exudate from the wound, as motivated by Freedman (col. 47, lines 38-39).
Regarding claim 50, Cornet discloses the dressing comprising a pluralityt of barrier/end 560 fenestrations/openings (page 7, [0069]; figs. 5A and 5B) disposed through the ends 560 in fluid communication between the elongate manifold 502 (figs. 5A and 5B) and the inner lumen 566 (figs. 5A and 5B).
Regarding claim 51, Cornet discloses at least a portion of the manifold layer defining lower the barrier/end 560 (figs. 5A and 5B) but does not expressly disclose the dressing, wherein the manifold is made of film.
Freedman teaches a wound therapy system (Abstract, line 1), wherein the layer is a film (Abstract, line 8).
The rationale of obviousness rejection discussed above in claim 49 is incorporated herein in its entirety.
Regarding claim 52, Cornet discloses the tail under 138 (figs. 5A and 5B) coupled to the connection end for 106 of the elongate manifold 502 and configured to be accessible through the external opening at the tissue site 108 ([0074], [0077], [0078]; figs. 5A and 5B).

Claims 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Cornet (US 2014/0163532) in view of Freedman et al. (US 8,974,428), Hartwell (US 9,956,121) and Blott et al. (US 2012/0259297), and further in view of Heaton (US 7279612).
Regarding claim 82, Cornet in view of Freedman and further in view of Hartwell and Blott disclose the invention discussed above but do not expressly disclose the dressing, wherein the paddle taper provides a slope between the paddle taper and the tail.
Heaton teaches a wound treatment apparatus (Abstract, line 1), wherein the paddle taper (col.2, lines 6:3-65; fig. 3} provides a slope between the 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the paddle of Cornet/ Freedman/ Hartwell/ Blott to taper, as taught by Heaton in order to fit snugly around the patient's wound treatment area, as motivated by Heaton (col. 2, lines 63-67).
Regarding claim 83, Cornet in view of Freedman and further in view of Hartwell disclose the invention discussed above but do not expressly disclose the dressing, wherein the paddle taper provides a slope between the paddle taper and the tail.
Heaton teaches tile paddle taper ((col.2, lines 6:3-65; fig. 3) providing a slope between the paddle taper and the tail (marked with the arrow "To Pump") of the device (Fig. 3).

Regarding claim 84, Cornet in view of Freedman, and further in view of Hartwell and Blott disclose the invention discussed above but do not expressly disclose the dressing, wherein the paddle taper provides a gradual reduction in size between tile paddle width and the tail.
Heaton leaches the paddle taper (Figure 3, column 2, lines 63-65) provides a gradual reduction in size between the paddle tail and tl1e tail (marked with the arrow "To Pump") of the device (Fig. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the paddle of Cornet/ Freedman/ Hartwell/ Blott to taper or gradually reduce in size between the paddle width and tail, as taught by Heaton in order to fit snugly around the patient's wound treatment area, as motivated by Heaton (col. 2, lines 63-67).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781